                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CR-168-D



UNITED STATES OF AMERICA,                )
                                         )
                   v.                    )
                                         )                                ORDER
MITCH HAMlLTON PARRISH,                  )
                                         )
                        Defendant.       )


       For the reasons stated in the government's response [D.E. 64], defendant's motions for return

of property [D.E. 26, 52] are DENIED except that the discs and the digital information on the hard

drives shall be returned. See [D.E. 62] 7-8.

       SO ORDERED. This_§_ day of August 2021.



                                                         ~ Ds ✓ J1/\
                                                         . J S C. DEVER ID
                                                         United States District Judge




             Case 5:19-cr-00168-D Document 65 Filed 08/05/21 Page 1 of 1
